In an action to recover damages for personal injuries, etc., the plaintiffs appeal from a judgment of the Supreme Court, Nassau County (Galasso, J.), entered May 7, 2004, which, upon a jury verdict in favor of the defendant and upon the denial of their motion pursuant to CFLR 4404 (a) to set aside the verdict as against the weight of the evidence, is in favor of the defendant and against them dismissing the complaint.
Ordered that the judgment is reversed, on the facts, the motion is granted, the complaint is reinstated, and a new trial is granted, with costs to abide the event.
*494The verdict in favor of the defendant could not have been reached on any fair interpretation of the evidence, and was thus against the weight of the evidence (see Nicastro v Park, 113 AD2d 129, 134 [1985]). Based on the evidence presented, it cannot fairly be concluded that the area of the dance floor upon which the plaintiff Joanne Ewanitsko slipped and fell was in a reasonably safe condition. Consequently, the motion to set aside the verdict should have been granted.
In light of the foregoing, the plaintiffs’ remaining contention is academic. Crane, J.P., Luciano, Skelos and Fisher, JJ., concur.